Exhibit 10.23
AMENDMENT NO.1 TO THE
NOBLE DRILLING CORPORATION
2009 401(k) SAVINGS RESTORATION PLAN
THIS AMENDMENT, made and executed at Sugar Land, Texas, by NOBLE DRILLING
CORPORATION, a Delaware corporation (the “Company”),
WITNESSETH THAT:
WHEREAS, for the purposes of complying with the requirements of Internal Revenue
Code section 409A, effective as of January 1, 2009, the Noble Drilling
Corporation 401(k) Savings Restoration Plan (the “Restoration Plan”) was amended
to provide that the portion of the Restoration Plan applicable to the
Restoration Plan’s Matching Accounts and amounts deferred or vested under the
Restoration Plan after December 31, 2004, would be governed by the provisions of
a portion of the Restoration Plan to be known as the Noble Drilling Corporation
2009 401(k) Savings Restoration Plan (the “2009 Plan”); and
WHEREAS, the Company now desires to amend the 2009 Plan to make certain plan
administration and investment procedure changes and to reflect that the
Company’s parent company, Noble Corporation, is now a Swiss corporation;
NOW, THEREFORE, pursuant to the provisions of Section 4.1 of the 2009 Plan, the
2009 Plan is hereby amended in the following respects only:
FIRST: Section 3.3 and Section 3.4 of the 2009 Plan are hereby amended by
restatement in their entirety to read as follows:
Section 3.3 Account Adjustments. Subject to such conditions, limitations and
procedures as the Committee may prescribe from time to time in its discretion
for the accounting purposes of this Plan (which may include limitations with
respect to the notional investments that may be used for Account adjustment
purposes), on a daily basis (or at such other times as the Committee may
prescribe), the amount credited as a dollar amount to each Account maintained by
an Employer for a Participant shall be adjusted to reflect (i) any Plan
administration or recordkeeping expenses attributable to such Account that the
Committee in its discretion determines should be borne by and changed against
such Account, and (ii) the investment results that would be

 

 



--------------------------------------------------------------------------------



 



attributable to the notional investment of such credited amount in accordance
with investment directions given by such Participant. The investment directions
given and the notional investments made pursuant to this Plan Section 3.3 are
fictional devices established solely for the accounting purposes of this Plan,
and shall not require any Employer to make any actual investment or otherwise
set aside or earmark any asset for the purposes of this Plan. If a cash dividend
or other cash distribution is paid on the registered shares of Noble
Corporation, each Account then credited with a Unit shall be credited on the
date said dividend or distribution is paid with the amount of said dividend or
distribution per share multiplied by the number of Units then credited to such
Account.
Section 3.4 Unit Adjustments. If Noble Corporation effects a split of its
registered shares or pays a dividend in the form of its registered shares, or if
the outstanding registered shares of Noble Corporation are combined into a
smaller number of shares, the Units then credited to an Account shall be
increased or decreased to reflect proportionately the increase or decrease in
the number of outstanding registered shares of Noble Corporation resulting from
such split, dividend or combination. In the event of a reclassification of the
registered shares of Noble Corporation not covered by the foregoing, or in the
event of a liquidation, separation or reorganization (including, without
limitation, a merger, consolidation or sale of assets) involving Noble
Corporation, the Board of Directors of the Company shall make such adjustments,
if any, to an Account as such Board may deem appropriate.
SECOND: Section 5.10 of the 2009 Plan is hereby amended by restatement in its
entirety to read as follows:
Section 5.10 Shares Limitation. Any provision of this Plan to the contrary
notwithstanding, the sum of (i) the number of registered shares of Noble
Corporation, a Swiss corporation, that may be distributed to Participants or
their beneficiaries pursuant to the Noble Drilling Corporation 401(k) Savings
Restoration Plan (the “Restoration Plan”) and this Plan, (ii) the number of
ordinary shares of Noble Corporation, a Cayman Islands company, that have been
distributed to Participants or their beneficiaries pursuant to the Restoration
Plan and this Plan, and (iii) the number of shares of common stock of Noble
Drilling Corporation, a Delaware corporation, that have been distributed to
Participants or their beneficiaries pursuant to the Restoration Plan, shall not
exceed 200,000 shares.

 

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been executed by the Company on behalf of
all Employers on this 31st day of August, 2010, to be effective as of May 1,
2010.

                      NOBLE DRILLING CORPORATION    
 
               
 
  By:    /s/ Tom M. Madden                      
 
      Title:   Vice President    
 
               

 

- 3 -